DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-55 have been cancelled.  Claims 56-69 were added by amendment on 3/3/2021.

Election/Restrictions
Applicant’s election without traverse of the IL-6 type cytokine LIF and administration on anti-LIF antibody in the reply filed on 7/5/2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 66-69 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species (claim 57, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/5/2022.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 56-65 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10  of U.S. Patent No. 10,100,112. Although the claims at issue are not identical, they are not patentably distinct from each other because issued claim 1 is directed to a method for inhibiting self-regeneration of tumor stem cells in a patient having a glioma, comprising: (a) quantifying the expression level of leukemia inhibitory factor (LIF) polypeptide in a glioma sample from the patient by immunohistochemistry; (b) comparing the expression level of LIF in said glioma sample from the patient with the expression level of LIF in a control sample, and (c) administering an effective amount of an anti-LIF antibody or an anti-LIF siRNA to the patient when the expression level of LIF in said glioma sample from the patient is at least 5% greater than the level in the control sample, wherein the self-regeneration of tumor stem cells is inhibited.  This is a method within the scope of the instant treatment claims of claims 56-60.  Issued claims 2-6 provide the limitations in instant claims 61-65.


Improper Markush Grouping
Claims 56 and 57 are rejected on the basis that they contain an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of anti-LIF antibody and anti-LIF siRNA in claim 56, part (c), is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons:  The products have distinct chemical structures and different mechanisms of action.
The Markush grouping of LIF, IL-6, IL-11, oncostatin M, cardiotrophin-1, CNTF, and CLC in claim 57 is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons:  The products have distinct amino acid (protein) structures and different mechanisms of action.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 56-65 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 56-65 are not original claims.  They were added by amendment on 3/3/2021.  Basis was stated to be in the original claims and pages 1-2, 34-38, 53, 55-56, 58, and 70 of the specification.  This is not agreed with.
Claim 56 is directed to a method for treating a subject suffering from a disease associated with unwanted cell proliferation, comprising:
(a) quantifying an expression level of an IL-6 type cytokine in a sample from
the subject by immunohistochemistry;
(b) comparing the expression level of the IL-6 type cytokine in the sample
with the expression level of the IL-6 type cytokine in a control sample, and
(c) administering an effective amount of an anti-Leukemia Inhibitory Factor
(LIF) antibody or an anti-LIF siRNA to the subject when the expression level of the
IL-6 type cytokine in the sample is at least 5% greater than the control sample,
thereby treating the disease associated with unwanted cell proliferation.

Original claim 13 was directed to an in vitro method for the identification of compounds capable of blocking/inhibiting the cell proliferation of tumor cells.  Original claim 17 was directed to an in vitro method of diagnosis.  Original claim 37 was directed to an  in vitro method for designing a customized therapy for a patient.  Original claim 38 was directed to an  in vitro method for selecting patients suffering from a disease associated with unwanted cell proliferation to be treated with an inhibitory agent of an IL-6 type cytokine.  Original claim 48 was directed to an in vitro method for the prognosis of life expectancy.  Original claim 55 was directed to an in vitro method for measuring the levels of cytokines in a patient.  None of the original claims are directed to a method with the recited steps and limitations of claim 56.  
None of pages 1-2, 34-38, 53, 55-56, 58, and 70 disclose a method with the recited steps and limitations of claim 56.  
In particular, the preamble of claim 56 recites treating a subject, but the subject suffering from a disease associated with unwanted cell proliferation will only be treated under certain conditions.  All subjects of the preamble will not be treated. 
In particular, the specification does not disclose that expression levels of the IL-6 type cytokine (in particular, the elected cytokine LIF) that are at least 5% greater than a control level triggers, is a decision point, or is a cut-off value for treatment with a therapeutic agent (in particular, the elected anti-LIF antibody).  
In particular, the anti-LIF antibody and anti-LIF siRNA administered in claim 56 are not therapeutically associated with all IL-6 cytokines such as IL-6, IL-11, oncostatin M, cardiotrophin-1, CNTF, and CLC (see claim 57).
Basis for the claimed methods is not apparent.  The claims constitute new matter.
	
Claims 56-65 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
None of the examples concern the levels of oncostatin, IL-6, IL-11, cardiotrophin-1, CNTF, or CLC in any subject suffering from a disease associated with unwanted cell proliferation, particularly cancer (see claims 59-62).  The specification information concerning LIF (the elected IL-6 type cytokine) is limited to gliomas. Treatment of subjects having expression of oncostatin M, LIF, IL-6, IL-11, cardiotrophin-1, CNTF, or CLC at least 5% greater than the control level is not exemplified or disclosed in any of the examples.  
None of the examples speak to quantifying levels of oncostatin M, IL-6, IL-11, cardiotrophin-1, CNTF, or CLC in any disease of unwanted cell proliferation or any treatment based on these levels, particularly cancer.  At least for example, Loughran, Jr. et al. (U.S. Patent Application Publication 2004/0248158) discloses genes overexpressed in large granular lymphocyte (LGL) leukemia.  LIF, IL-11, cardiotrophin-1, CNTF and CLC are not disclosed as being overexpressed.  See at least Tables 1-2 and 4-5.  The specification does not provide guidance or direction for those cancers or other diseases associated with unwanted cell proliferation that would have the overexpression characteristics in the claims.
In particular, the anti-LIF antibody and anti-LIF siRNA administered in claim 56 are not therapeutically associated with all IL-6 cytokines such as IL-6, IL-11, oncostatin M, cardiotrophin-1, CNTF, and CLC (see claim 57).
Page 40 of the specification defines “treatment” or “treating” to mean the administration of an inhibitory agent according to the invention to prevent, relieve or eliminate the disease or one or more symptoms associated with said disease associated with unwanted cell proliferation. “Treatment” also includes preventing, relieving or eliminating the physiological sequelae of the disease. In the context of this invention, the term “relieve” is understood to mean any improvement of the situation of the treated patient - both subjectively (feelings of or about the patient) and objectively (measured parameters).  The specification does not enable methods of treatment that achieve any of these goals.  It is noted that the therapeutic agent of claim 56 is not required to be an inhibitor of anything.
In In re Wands (8 USPQ2d 1400 (CAFC 1988)) the CAFC considered the issue of enablement in molecular biology. The CAFC summarized eight factors to be considered in a determination of "undue experimentation." These factors include: (a) the quantity of experimentation necessary; (b) the amount of direction or guidance presented; (c) the presence or absence of working examples; (d) the nature of the invention; (e) the state of the prior art; (f) the relative skill of those in the art; (g) the predictability of the art; and (h) the breadth of the claims.
In the instant application, there are no working examples of the claimed method with respect to oncostatin M, IL-6, IL-11, cardiotrophin-1, CNTF, or CLC.  The specification information about LIF (the elected IL-6 type cytokine) is limited to gliomas.  There are no therapeutic effects recited or shown commensurate in scope with the claims.  The breadth of the claims is large and given the complexity of the biological pathways involved in tumorigenesis, it is not considered to be so predictable that one of ordinary skill in the art could have practiced the claimed invention.  The claims are not enabled.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 56-65 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 56 recites “administering an effective amount” but requires no particular therapeutic effect.  The recitation “thereby treating the disease associated” is not a particular therapeutic effect.  Finally, the preamble of the claim recites treatment of subjects but the body of the claim does not result in treatment of all subjects suffering from a disease associated with unwanted cell proliferation.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

 (e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 55-64 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Madden et al. (U.S. Patent Publication 2012/0308479, of record).
Madden et al. discloses diagnosing gliomas by detecting an expression product of at least one glioma endothelial markers (GEMs) such as LIF when compared to a control and then treating gliomas with antagonists to the GEMS such as antibodies or antisense nucleic acids to restrict, inhibit, reduce, and/or diminish the tumors.  Expression products are detected in a brain tissue sample.  The detection of expression products can be by immunohistochemical assay.  Grade IV gliomas are disclosed.  Subjects with expression levels 2X, 5X, or 10X that of a control (i.e. at least 5% greater than the control) can be treated with an anti-LIF antibody.  The antibodies can be monoclonal, chimeric, and humanized.  The antibodies can be labeled with a detectable moiety.  See at least claims (particularly 1-11, 14, and 36-44), paragraphs [0007, 0014, 0017, 0020, 0036, 0038, 0097], Table 3, Table 10 (LIF is listed at page 31, eighth from the bottom) and Table 17.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 55-65 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Madden et al. (U.S. Patent Publication 2012/0308479, of record) in view of  Kim (U.S. Patent No. 5,688,681, of record).
Madden et al. is applied as above but does not disclose a neutralizing antibody against LIF as recited in instant claim 65.
Kim discloses neutralizing antibodies to human LIF. These
antibodies can be used in methods of treating conditions wherein the presence of human LIF
causes or contributes to undesirable pathological effects. The antibodies can be monoclonal,
humanized, and chimeric. The antibodies can be detectably labeled.  Pharmaceutical compositions are disclosed. See at least abstract; claims; column 1; column 5, lines 5-7; column 5, line 47, through column 6, line 60; columns 7-8.  Treatment of glioma is not disclosed.
	It would have been obvious to use the detectably labeled anti-LIF neutralizing antibodies of Kim in the methods of Madden et al. for treatment of glioma following the disclosed diagnostic steps.  One would have been motivated to do so as the antibodies of Kim would have been known to be useful in treatment. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE P ALLEN whose telephone number is (571)272-0712. The examiner can normally be reached 7:00-3:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marianne P Allen/Primary Examiner, Art Unit 1647                                                                                                                                                                                                        
mpa